170 S.W.3d 515 (2005)
Chris K. RITZ, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62689.
Missouri Court of Appeals, Western District.
June 28, 2005.
Motion for Rehearing and/or Transfer Denied August 2, 2005.
Application for Transfer Denied September 20, 2005.
Morry S. Cole, St. Louis, John Schilmoeller, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Deborah Daniels and Lisa M. Kennedy, Attorney General Office, Jefferson City, for Respondent.
Before JAMES M. SMART, JR., Presiding Judge, RONALD R. HOLLIGER, Judge, and LISA WHITE HARDWICK, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2005.

ORDER
Chris Ritz appeals the denial after evidentiary hearing of his Rule 29.15 motion for postconviction relief raising nine points of error. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information *516 only, setting forth the facts and reasons for this order. Rule 84.16(b).